Citation Nr: 0310594	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  95-15 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for asthma, currently 
evaluated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1954 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the veteran's claim for an 
evaluation in excess of 30 percent for bronchial asthma.  The 
veteran perfected an appeal as to that matter.  In April 1995 
a statement of the case (SOC) was issued.  Subsequently in 
January 1996 and August 1999 supplemental statements of the 
case (SSOCs) were issued in which the 30 percent disability 
evaluation was continued.

The veteran provided oral testimony before a Hearing Officer 
at the RO in September 1995, a transcript of which has been 
associated with the claims file.  In January 2001 he 
requested a Board hearing in Washington, DC which was 
scheduled to take place in July 2002; however, the veteran 
failed to appear, thereby constituting a withdrawal of the 
request for a hearing.  38 C.F.R. 20.702(d).


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.



Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent 
with the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that additional 
evidentiary development was needed prior to final appellate 
consideration of his claim, as set out in an internal 
development memorandum contained in the claims file. 

However, on May 1, 2003, just prior to the Board's 
determination as to whether all the requested evidence had 
been obtained and its consideration of the claim on appeal, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, 
-7305, -7316 (May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held 38 C.F.R. § 19.9(a)(2) to be invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it purported to allow the Board to 
consider additional evidence without having to remand the 
case to the AOJ for initial consideration and without having 
to obtain the appellant's waiver.  The Federal Circuit found 
that, under such a procedure, "the veteran is not 
effectively able to object to any of the additional evidence 
obtained by the Board until after the Board weighs the 
evidence and decides the appeal."  The Federal Circuit 
further held 38 C.F.R. § 19.9(a)(2)(ii) to be invalid 
because, in providing only 30 days for an appellant to 
respond to a notice from the Board that information or 
evidence is needed from the appellant, it violated the 
provision, contained in 38 U.S.C.A. § 5103, of a one-year 
period in which to respond to such a request.  

In this instance, the internal development initiated by the 
Board, among other things, entailed making arrangements for 
the veteran to be afforded a special VA pulmonary examination 
to determine the current status of his service-connected 
asthma and whether any other respiratory disorders were 
caused or aggravated by asthma.  A medical examination was 
scheduled to take place in March 2003, but the veteran failed 
to appear.  In relation to the note which indicated 
cancellation of the examination, it was also noted that the 
veteran withdrew his claim.  However, there is no written 
notice from the veteran or his representative that he desires 
to withdraw his appeal.  

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b).  Withdrawal may be made by the appellant 
or by his authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c).

Under 38 C.F.R. § 3.655, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of the regulation, as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. § 
3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  Here, there is no 
demonstration in the record of good cause for the veteran's 
failure to report for the examination scheduled in 
conjunction with his claim for an increase, therefore the 
veteran's claim for an evaluation in excess of 30 percent for 
asthma ordinarily would be0 denied.  However, in light of the 
recent ruling of the Federal Circuit which invalidated the 
new duty-to-asst regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002), see supra, the Board is of the opinion 
that a denial of the veteran's claim under the circumstances 
noted above would be potentially prejudicial.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Accordingly, this issue is 
remanded to the RO to contact the veteran to clarify whether 
he desires to withdraw his appeal.  If he does not wish to 
withdraw his appeal, then the RO should ascertain from him 
whether he would be willing to report for an examination.

In addition, in this case, the RO has failed to issue a 
development letter consistent with the notice requirements of 
the VCAA.  The United States Court of Appeals for Veteran 
Claims (Court) has held that section 5103(a), as amended by 
the VCAA and § 3.159(b), as recently amended, requires VA to 
inform a claimant of which evidence VA will provide and which 
evidence the claimant is to provide, and remanding where VA 
has failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  Moreover, it is now highly 
questionable, in the wake of the Federal Circuit's decision 
in DAV v. Secretary, supra, whether the Board may cure a VCAA 
notice defect where the RO has not so notified the claimant.  
In view of the foregoing, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard, supra; VAOPGCPREC No. 
16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
ascertain whether he desires to proceed 
with or withdraw the appeal of his claim 
for an increased rating.

2.  If he expresses a desire to proceed 
with the appeal, the RO should furnish 
the veteran an evidentiary development 
notice consistent with the notice and 
assistance requirements of the VCAA, as 
clarified by Quartuccio, supra.

3.  The RO should also ascertain from the 
veteran his willingness to report for a VA 
examination to determine the current nature and 
severity of his asthma and whether any other 
respiratory disorders were caused or aggravated 
by asthma.  

4.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 
38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)) 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied, including VA re-examination if 
warranted.

5.  After the RO undertakes review of the 
issue, to include any additional evidentiary 
development and readjudication, the veteran 
and the veteran's representative should be 
provided with a SSOC.  The SSOC must contain 
notice of all relevant actions taken on the 
claims for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since November 
2000 SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




__________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



